Citation Nr: 0620461	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-35 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for residuals, right 
ankle sprain with degenerative arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from January 1982 to October 
1985.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, AL.

In January 1998, the Board granted an increase from 
noncompensable to 10 percent for the veteran's service-
connected right ankle sprain; the Board also denied 
entitlement to service connection for left ankle disability 
at that time.  The veteran has since reopened his claim for 
an increase with regard to the right ankle.

During the course of the current appeal, the veteran has 
raised other issues, some of which have been addressed in one 
form or another by the RO.  However, none of these issues has 
been perfected on appeal, and the only issue on appeal is as 
shown on the front cover of this decision.

Service connection is also now in effect for hypertension 
with erectile dysfunction, rated as 10 percent disabling.  
The veteran is also in receipt of special monthly 
compensation on account of loss of use of a creative organ.

The veteran provided testimony before a Veterans Law Judge at 
the RO in December 2005; a transcript is of record.


FINDINGS OF FACT

1. Adequate evidence is of record for an equitable resolution 
of the pending appellate issue.

2.  The veteran's residuals of a right ankle disorder are 
manifested by no more than moderate limitation of motion, at 
most; he has a limp, uses a brace, and has pain with some 
weakness, stiffness, swelling and fatigability with periodic 
instability.

3.  The veteran also has degenerative arthritis in the right 
ankle.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals, right ankle sprain, are not met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Code 5271 (2005).

2.  The criteria for a separate 10 percent evaluation for 
degenerative arthritis, right ankle, are met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, Code 5010-5003 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Considerations

The Board would note that a number of procedural changes have 
taken place in the recent past which were intended to ensure 
the protection of a veteran's due process.  In the current 
issue, as it stands before the Board, the veteran has been 
afforded the requisite clinical testing relating to his 
ankle, and has been given the opportunity to provide all 
other pertinent documentation relating to his current 
complaints with regard thereto.  

The veteran has generally expressed his understanding for the 
pertinent regulations and what is required, and by whom, with 
regard to evidence.  He has also provided helpful and 
credible testimony.  All in all, the Board is satisfied that 
all due process requirements and that all rights of the 
veteran have been fully protected and addressed as they 
relate to ratings for his right ankle disability.     

Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations. See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology. In reviewing the claim for a 
higher rating, the Board must consider which Diagnostic Code 
or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2005).

A 20 percent evaluation is assigned for ankylosis of the 
ankle in plantar flexion less than 30 degrees.  For ankylosis 
of the ankle in plantar flexion, between 30 and 40 degrees, 
or in dorsiflexion, between 0 and 10 degrees, a 30 percent 
rating is warranted.  A 40 percent rating is warranted for 
ankylosis of the ankle in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees, or with 
abduction, adduction, inversion or eversion deformity.  38 
C.F.R. § 4.71a, Diagnostic Code 5270 (2005).

Marked limitation of ankle motion warrants a 20 percent 
evaluation.  A 10 percent rating is assigned for moderate 
limitation of ankle motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271.  20 percent is the maximum rating available under 
this Diagnostic Code.

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59. VAOPGCPREC 09-98 (August 14, 
1998).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  For the purpose of 
rating disability from arthritis, the knee is considered a 
major joint. 38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

Where "the appellant is already receiving the maximum 
disability rating" for limitation of motion, consideration of 
the provisions of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(functional impairment due to pain must be equated to loss of 
motion) is not required.  Johnston v. Brown, 10 Vet. App. 80, 
85 (1997); see also VAOPGCPREC 36-97 (Dec. 12, 1997).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  38 
C.F.R. § 3.159(a)(1).  Conversely, health professionals are 
experts and are presumed to know the requirements applicable 
to their practice and to have taken them into account in 
providing a diagnosis.  Cohen v. Brown, 10 Vet. App. 128 
(1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background

Prior evaluative reports are in the file for comparison.

On VA examination in August 2000, the veteran reported that 
he worked on the dock at a transportation company which 
required that he be on his feet a lot.  He said that he had 
pain, weakness, stiffness, swelling, heat and redness in his 
ankle.  He also had instability, giving way, fatiguability 
and a lack of endurance.  He denied locking.  He took Vioxx.  
During periods of flare-up, he said that after 4-5 hours on 
his feet, the ankle would have an additional 10 percent 
functional impairment.  He did not use crutches, canes or 
corrective shoes.  There was neither subluxation nor 
inflammatory arthritis shown.  

On examination, the examiner reported that motion stopped 
when pain began.  There was slight evidence of painful motion 
without effusion, instability, weakness or edema.  There was 
slight tenderness without redness, heat or abnormal movement.  
He had slight guarding of movement and a very slight limp.  
Range of motions were dorsiflexion of the right ankle to 18 
degrees; plantar flexion of the right ankle was to 43 
degrees.  Diagnosis was arthralgia of the right ankle with 
slight loss of function due to pain; X-ray was reportedly 
negative.

On VA examination in November 2003, he reported that he was 
now working at the baggage department of a bus line.  He 
complained of pain, weakness, stiffness, swelling, heat and 
redness in his ankle.  He also had instability, giving way, 
fatiguability and a lack of endurance.  He denied locking.  
He took Motrin, one about every other day.  He had had 
surgery on the left knee for a meniscal tear in September 
2002.  During periods of flare-up of the right ankle, he 
would have an additional 10 percent functional impairment.  
He did not use crutches, canes or corrective shoes but was 
wearing what appeared to be a new brace.  There was neither 
subluxation nor inflammatory arthritis shown.  

On examination, the examiner stated that he had pain which 
limited motion.  There was objective evidence of painful 
motion without effusion, instability, weakness or edema.  
There was slight tenderness without redness, heat or abnormal 
movement.  He had some guarding of movement and a marked 
limp.  Range of motions were dorsiflexion of the right ankle 
to 17 degrees; plantar flexion of the right ankle was to 41 
degrees.  Diagnosis was post-traumatic arthralgia of the 
right ankle with slight loss of function due to pain; X-ray 
was reportedly negative.

Further clinical report from November 2003 showed full range 
of motion o the right ankle without point tenderness.  The 
veteran said he had had pain since the initial injury which 
he rated as 9 out of 1-10.  Motrin was of some benefit but 
walking or standing exacerbated the pain.  Assessment was of 
degenerative joint disease of the right ankle.  Motrin was to 
be continued.

When seen in July 2004, he complained of intermittent right 
ankle pain and swelling over the prior week.  He had had no 
recent injury.

On a nursing note in September 2004, he was noted to have a 
history of degenerative joint disease of the right ankle.  He 
had been complaining of right ankle pain.  He said he had 
tried to wear the brace and took Motrin with limited 
effectiveness.  It was noted that his job as a mail handler 
required long periods on his feet; he did not otherwise do 
much exercise.  Diagnosis was degenerative joint disease of 
the right ankle.  Various additional treatment suggestions 
were of TENS therapy and exercising for strength.  

On a nursing note in January 2005, he reportedly had pain in 
the ankle and foot.

On VA examination in February 2005, the veteran reported that 
he was working as a mail handler at a post office.  He said 
that he was fairly active without any significant pain except 
that caused by his leg problems.

On a clinic visit in July 2005, the veteran reported that he 
had pain in his ankle and foot.  He took Motrin which only 
helped on some days.  He had been offered special shoes by 
the podiatry clinic but was also told that he really did not 
need them so he did not accept the offer.  He said he was on 
his feet most of the day and this made the pain worse.  

At the personal hearing, the veteran testified that he had 
missed 3-4 weeks of work in the prior year due to his ankle.  
Tr. at 7.  He said that walking or standing made the 
situation worse.  Tr. at 3.  On occasion, the ankle would 
give way.  Tr. at 3.  He said that he sometimes wore the 
ankle brace and sometimes a leg brace as well.  Tr. at 4.   

The veteran's supervisor submitted a statement to the effect 
that he had witnessed his complaints of the right ankle 
hurting him and causing him to limp in his job as a mail 
handler.

Analysis

The Board appreciates the sincerity of the appellant's belief 
in the merits of his claim.  However, the Board is not 
permitted to reach medical determinations without considering 
independent medical evidence to support our findings, and 
must cite to competent evidence of record to support 
conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, op. cit., and Hatlestad 
v. Derwinski, 3 Vet. App. 213 (1992).  Similarly, it is well 
established that, as a layman, the veteran is not considered 
capable of opining on matters requiring medical knowledge.  
See Espiritu, op. cit., and Moray v. Brown, 5 Vet. App. 211 
(1993).

In this case, there are several special VA examinations of 
record as well as ongoing clinical records, and credible 
testimony provided by the veteran and additional written 
documentation from his supervisor.  

Initially, the Board notes that the veteran's right ankle 
disorder is currently rated as 10 percent disabling under 
Diagnostic Code 5271.  On recent evaluation examinations and 
ongoing clinical reports, the veteran has consistently 
complained of pain on motion.  He argues that his motion has 
become more limited, and a review of the comparative clinical 
findings show that this is technically true but only to a 
limited extent.  His overall limitation of motions are still 
no more than moderate, at most, and never more nearly 
approximate that degree of severity required for an 
evaluation in excess of 10 percent regardless of which 
specific Code is used.

He has some instability, redness and heat with weakness.  He 
walks with a limp, which has increased somewhat in recent 
months, and he takes pain medications on a regular basis.  He 
wears one or more braces to give himself greater stability.  
However, under pertinent criteria, all of which are cited 
above, the veteran's overall right ankle symptoms are not now 
of such severity as to warrant an evaluation in excess of 10 
percent.

On the other hand, under pertinent regulatory provisions, the 
veteran's now demonstrated degenerative changes in the right 
ankle are entitled to a separate 10 percent rating.  To that 
limited extent a doubt is raised which must be resolved in 
his favor. 
Additional Considerations

There may also be assigned an extraschedular rating under 38 
C.F.R. § 3.321 (b)(1) (2005).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321 (b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  In that regard, the Board appreciates 
the insights provided by both the veteran and his supervisor 
as to the impact of his ankle on his ability to work.  He has 
also apparently changed jobs, in part perhaps to accommodate 
his problems.  However, these factors are included in those 
contemplated under regular scheduler standards.

The Court has further held that the Board must address 
referral under 38 C.F.R. 3.321(b)(1) only where circumstances 
are presented which the Director of VA's Compensation and 
Pension Service might consider exceptional or unusual. 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).

ORDER

An evaluation in excess of 10 percent for residuals, right 
ankle sprain, is denied.

A separate 10 percent rating for degenerative arthritis, 
right ankle, is granted, to the extent indicated subject to 
the regulatory criteria relating to the payment of monetary 
awards.


____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


